Motions in negligence actions to change the place of trial from Schenectady county, where plaintiffs reside and where the actions were brought, to Bronx county, the place where the accident happened. Order affirmed, with ten dollars costs and disbursements in one action. Hill, P. J., Rhodes and Crapser, JJ., concur; McNamee and Heffernan, JJ., dissent and vote to reverse the order and to grant the motion, on the ground that Bronx is the proper county, that the accident occurred in Bronx county, and that a majority of the material witnesses reside therein.